Per Curiam.
An administrator pendente lite has nothing to do, as such, with the contest for the establishment of the will, and cannot charge the expenses of it in his account; more especially he cannot pay his own counsel out of the estate, for services in a contest, whose consequences may affect the title to his land. The parties to such a contest must pay their expenses out of their own pockets, instead of carrying it on at the cost of another. But from the sum on which the administrator was charged with interest here, must be deducted the price of the goods, and the cash on hand, in all 400 dollars, as there is no proof that he used it, and the amount is no more than might be kept on hand for contingencies. The bonds are presumed to have borne interest, and he was, therefore, properly charged with it.
Decree accordingly.